Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Reasons For Allowance

Claims 1 – 20 are allowable and all previous rejections are withdrawn.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 – 20 are allowable over the prior art since the prior art references taken individually or in combination fail to particularly disclose, fairly suggest, or render obvious Applicant’s independent claims. 
The Examiner asserts the prior art of record does not reasonably suggest Applicant’s innovative concept and independent claim language, in addition to the whole, of determine a data access pattern for the first application of accessing the protected data resource based on the at least one data retrieval operation and application states of the first application associated with the at least one data retrieval operation.
Chan (US Pub. No. 2014/0129665 A1) is relied upon to teach determine the at least one data retrieval operation and application states of the first application associated with the at least one data retrieval operation (reads on the technology can receive a current execution state and a data access pattern associated with an instance of an application executing, see Chan Abstract); however, Chan does not teach Applicant’s independent claim language.
Aad (US Pub. No. 20140006616 A1) is relied upon to suggest determine a data access pattern for the first application of accessing a data resource (reads on capturing various access request patterns displayed by the application, see Aad para 0028. The Examiner asserts some data resource must be accessed in order for there to be an access request) based on the at least one data retrieval operation reads on capturing various access request patterns displayed by the application, see Aad para 0028. The Examiner asserts some data resource must be accessed in order for there to be an access request) and application states of the first application associated with the at least one data retrieval operation (reads on the states corresponding to the execution states of the at least one application, see Aad para 0028); however, integrating the teachings of Aad do not remedy the deficiencies of the prior art of record.
Seren (US Pub. No. 20130219217 A1) is relied upon to teach launch, in an automated test environment (reads on provide an automated testing system/environment for testing an app, see Seren para 0010 – 0012), a test instance of a first application (reads on a app to be tested, see Seren para 0012); and wherein the processor is further configured to create a test user account associated with the protected data resource (reads on automated configuration and testing system creates dummy accounts that include a user name, see Seren para 0012), the test user account including fake user account data (reads on dummy accounts that include a user name, see Seren para 0012); however, integrating the teachings of Seren do not remedy the deficiencies of the prior art of record.
Accordingly, the prior art of record does not suggest Applicant's independent claim language.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Shaw whose telephone number is (571) 270-5191.  The examiner can normally be reached M-TH 6am-3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Criado can be reached on (571) 272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN F SHAW/
Primary Examiner, Art Unit 2496